Citation Nr: 1817087	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD prior to April 1, 2016.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active service from June 1984 to July 1991, from February 1994 to April 1994, and from April 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 50 percent rating for PTSD.

The Board remanded the claim for increased rating in June 2012 to provide the Veteran with a Board hearing, which took place via videoconference before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript is of record. 

The Board remanded the case for additional development in October 2012.  It subsequently issued a decision in October 2014 that denied a rating in excess of 50 percent for PTSD and declined to take jurisdiction of a claim for entitlement to a TDIU based on the service-connected PTSD. 

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in an undated Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate the October 2014 Board decision that denied entitlement to a rating in excess of 50 percent for PTSD. In an October 2015 Order, the Court granted the Joint Motion.

In June 2016, the Board remanded the claim for increased rating and a claim for entitlement to a TDIU due to the service-connected PTSD.  In a July 2017 rating decision, entitlement to a TDIU was granted effective April 1, 2016.  

The issue of entitlement to a TDIU due to the service-connected PTSD prior to April 1, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2016, the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From April 1, 2016, the Veteran's PTSD is not manifested by total social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met prior to April 1, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).

2.  As of April 1, 2016, the criteria for a 70 percent rating, and no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Board notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was provided with a hearing, additional VA treatment records were obtained; and VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in an October 2004 rating decision, which assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic     Code 9411, effective October 7, 2003.  The rating was subsequently increased 
to 50 percent effective August 16, 2004.  See November 2005 rating decision.     The Veteran filed a claim for increased rating in November 2007 and the February 2008 rating decision that is the subject of this appeal continued the 50 percent rating.  

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation contemplates occupational and social impairment with deficiencies          in most areas such as work, family relations, judgment, thinking, or mood, due       to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance     and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic      Code 9411 (2017). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve   as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).     In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level      of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown,        8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is based on all of the evidence that bears on occupational   and social impairment. Id; see also 38 C.F.R. § 4.126 (2017). The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  However, as this case was pending before the Board prior to August 4, 2014, the revised regulation does not apply. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

The evidence of record supports the assignment of a 70 percent rating for PTSD as of April 1, 2016, the day following the Veteran's last date of employment with the Massachusetts Department of Motor Vehicles. The Board does not find, however, that a rating in excess of 50 percent for PTSD is warranted prior to this date, since 
the preponderance of the evidence does not more nearly approximate symptomatology resulting in deficiencies in most areas, to include work, school, family relations, judgment, thinking, or mood such that a higher 70 percent rating is warranted.

The Board acknowledges that the Veteran had suicidal ideation noted throughout records and in statements prior to April 1, 2016.  As reflected in the Joint Motion,     a 2007 medical treatment note indicates "no current intent.  However, plan was       to shoot self with service revolver. Pt now keeps weapon at work and plans on speaking to GF about this if SI occurs," with further notation that the Veteran "Drinks beer to get drunk on a daily basis," and that he "becomes increasingly angry and suicidal when drinking."  The Joint Motion also pointed to a February 2009 statement from the Veteran that indicated that he believed that his judgment was impaired due to suicidal ideation, and that on one occasion in 2008, he had driven drunk to Canada, did not care whether he got into an accident on the way there, and that upon arriving, had no recollection of how he'd gotten there.  The Joint Motion also noted a June 2009 treatment note that reported that the Veteran "has felt suicidal as recently as 2-3 weeks ago, has a plan (gun to head) and access to weapons."  While the Veteran may have had suicidal ideation with plan at various stages of the appeal period, to include beyond those dates referenced in     the Joint Motion.  The Board does not find, however, that the suicidal ideation espoused by the Veteran at these points in time have affected his overall functioning so as to support a finding of deficiencies in most areas as required for a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("[38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas").

In this vein, the Veteran was capable of working as a police officer during the early 
part of the appeal period, until he retired in late 2009. While the Board acknowledges that he reported having to take time off due to mental issues, that he switched from being a street police officer to a resource officer within a school setting as a result      of PTSD symptoms, and that he cited his PTSD as the reason for leaving the police force, the evidence indicates that the Veteran later worked at the RO for a few weeks in 2014 and at the Department of Motor Vehicles from 2015 until March 31, 2016.  Moreover, an August 2012 record (after the Veteran had finished his master's degree) indicates that he was working with an educational counselor at the college to find a management job, but was not successful, which he found frustrating.  The Veteran was going on job interviews in September 2012.  

In addition to working, the Veteran was also able to complete training as a target acquisition chief in the Massachusetts National Guard, totaling 62 days in 2007, 47 days in 2008, and 5 days in 2009.  The Board also notes that in December 2007, the Veteran reported coaching football during leisure time and that he was reportedly still coaching in September 2012; in July 2010, it was noted that he enjoyed working out physically and doing yardwork.  

In between when the Veteran last worked on the police force and when he tried to get back into the work force in 2014, he was able to complete a master's degree between 2010 and 2012 and was pursuing a PhD using an online program after   that.  Although the Board acknowledges the Veteran's reported frustration with the dissertation part of the PhD program, which ultimately resulted in its incompletion, the fact remains that the Veteran was able to function well enough despite his PTSD symptomatology that he was able to complete school work in a master's program and a large part of the PhD.  

Thus, the Board does not find that the Veteran had difficulty in adapting to stressful circumstances (including work or a worklike setting), which is listed in the criteria for a 70 percent rating, prior to April 1, 2016.

In regards to family and social relationships, the Board acknowledges the Veteran's assertion that his PTSD causes major interferences with his social functioning.  The Board also acknowledges that the Veteran consistently reported being estranged from 
two of his three children, and that he had no relationship with any of his grandchildren.  However, the Veteran was able to live with one of his daughters and while there are references to a troubled relationship between the two of them, the fact remains that the Veteran lived with this daughter throughout the entire appeal period.  In addition, the Veteran reported being close to his mother and having a few close friends during the 2007 VA examination.  During the September 2010 VA examination, he reported talking to his mother every once in a while and that he had a good friend he talked to once a month.  A January 2011 record indicates that the Veteran provided support to the daughter with whom he lived when she underwent surgery and that it was also at this time that he invited a woman and her two sons to live with him.  A March 2011 record indicates that the Veteran was attempting to have a relationship with his son   and grandchildren and an April 2011 record indicates that the Veteran was currently   in contact with his grandchildren.  In May 2011, he had some contact with his ex-wife over a legal matter and he stayed cordial despite being angry with her.  

The Board also notes that the Veteran was able to help a fellow police officer       get into treatment for PTSD in February 2011; that he had a long-term girlfriend during the early part of the appeal; that he discussed a relationship with a friend in September 2011; that he went to a funeral and reported having a girlfriend in May 2012; that he reported going out to a restaurant with a friend in August 2014; that he reportedly was thinking of visiting his family in September 2014; that his daughter and grandchild were planning to visit him sometime in December 2014; that he reported having a girlfriend in February 2015 (although she had cheated on him); and that he reported going on a date with someone he met through an online dating site in March 2015.  The Board also notes that mental health treatment records beginning in approximately May 2013 reveal his frustration with impotence,    which suggests that the Veteran was attempting to have sexual relationships; 
in May 2015, the Veteran reported that his intimate relationship with a woman         is fine and he indicated that his sexual functioning is very important to him.     During the January 2016 VA examination, the Veteran reported an up and        down relationship with his parents.  Mental health treatment records dated      between May 2016 and April 1, 2016, reveal that the Veteran had a casual girlfriend he saw every two weeks.  

Thus, the Board does not find that the Veteran was unable to establish and maintain effective relationships, which is listed in the criteria for a 70 percent rating, prior to April 1, 2016.

The Board acknowledges the Veteran's reported symptomatology, to include anger, irritability, impaired concentration, impaired impulse control, depression, anxiety, feelings of worthlessness and carelessness, panic attacks, nightmares, impaired judgment, isolation/reclusiveness/avoidance, problems trusting others, easy startle response; and impaired sleep.  The Board also acknowledges a February 2016 psychological evaluation that concluded that from November 2007 to the present, the Veteran exhibited continuous and severe depression that affected his ability to function independently, appropriately and effectively.  The Board disagrees based on longitudinal review of the record and finds that there is no indication that the Veteran has near-continuous panic or depression affecting the ability to function independently; that the reported symptomatology results in an inability to function independently; and/or that the Veteran has obsessional rituals which interfere with routine activities.  

In this vein, the Board again points out that the Veteran was able to work prior         to April 1, 2016, as a police officer, at the RO, and at the Department of Motor Vehicles; that he was able to complete a master's degree and begin work on an online PhD; and that he has been involved in several relationships during the appeal, to include as a result of utilizing online dating sites.  In addition to the foregoing, the Veteran reported being able to drive his daughter to cheerleading practice and maybe attend a class himself at the time of the September 2007 VA examination, and he was able to cook and do housework.  A July 2010 letter associated with a psychiatric evaluation conducted by the Public Employees Retirement Administration Commission noted that the Veteran was able to drive and take care of all activities of daily living.  During the September 2010 VA examination, he reported enjoying landscaping his yard and the examiner indicated that activities of daily living and routine responsibilities were unaffected by the Veteran's symptoms.  The examiner who conducted the November 2012 VA examination specifically indicated that the Veteran did not have near-continuous panic or depression affecting the ability to function independently, appropriately or effectively, obsessional rituals which interfere with routine activities, or intermittent inability to perform activities of daily living.  Moreover, in May 2015, the Veteran reported he could function fine in all other areas other than his sexual functioning, although those other areas of functioning were not as important to him.  

In addition to the foregoing, there is no evidence the Veteran's speech has been intermittently illogical, obscure, or irrelevant.  Rather, it was noted to be within normal limits or normal in rate, tone, volume, cadence and prosody, clear; coherent and spontaneous throughout the appeal period, to include in the February 2016 psychological evaluation.  There is also no evidence the Veteran exhibited spatial disorientation or neglect of personal appearance and hygiene.  Rather, he was noted to be fully oriented throughout the appeal period, to include in non-mental health treatment records, and alert and attentive in mental health treatment records dated from July 2014.  The February 2016 psychological evaluation also indicated that the Veteran sounder oriented in all spheres, attentive and alert.  The Veteran was also always noted to be neatly/appropriately/casually dressed and well groomed.  

The Board acknowledges the Veteran's assertion that he had regular thoughts of physical violence and that in October 2009, he endorsed homicidal ideation as a possibility, naming the principal at the school where he was working.  The Board   also acknowledges that the Joint Motion indicated that an incident involving the Veteran driving intoxicated to Canada suggested a persistent danger of hurting self    or others that would warrant a 100 percent rating, as would the homicidal ideation     he experienced towards his coworker.  While the Board acknowledges the incidents noted in the Joint Motion, it points out that the Veteran consistently denied homicidal ideation after October 2009.  In addition, in a February 2011 letter from his VA psychologist, it was specifically reported that the Veteran had exhibited excellent judgment regarding firearm safety in the past, he did not have any incidents with improper use of firearms in the past, and he did not have a history of exhibiting violence.  Moreover, VA risk assessments in April 2012, May 2013, July 2014        and May 2015 determined that the Veteran posed no risk to others.  

Finally, the Board acknowledges the GAF scores assigned prior to April 1, 2016,   to include one score of 35, one score of 40, two scores of 45, one score of 47, one score of 50, four scores of 55, four scores of 58, two scores of 60, and two scores   of 65.  In pertinent part, a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or   mood (e.g., depressed man avoids friends, neglects family, and is unable to work), while scores ranging from 41 to 50 are defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), scores ranging from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and scores ranging from 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,        or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board has considered the assignment of the GAF scores in conjunction with    the subjective symptoms reported by the Veteran and with the objective evidence of record as reflected in VA treatment records, private psychological evaluation reports, and the VA examination reports. For the reasons discussed in more detail above, the Board finds that a longitudinal review of the evidence dated prior to April 1, 2016 shows the Veteran was able to function without deficiencies in most areas, to include work, school, family relations, judgment, thinking, or mood. In addition, the majority of GAF scores assigned in this case, specifically 12 out of a total of 18, represent moderate symptoms or moderate difficulty in social, occupational, or school functioning, or some mild symptoms or some difficulty in social, occupational,        or school functioning.  

Given the Joint Motion's assertion that the Veteran may have met the criteria  
for a 100 percent rating prior to April 1, 2016, the Board notes that GAF scores consistent with the 100 percent rating criteria would be below 31.  In this regard,      a GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication; and a GAF score of 21 to 30 indicates     that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in  almost all areas (e.g., stays in bed all day; no job, home, or friends).  The lowest GAF score assigned to the Veteran prior to April 1, 2016, was over 31.  Regardless, the evidence during that period does not reflect that the clinicians were concerned      that the Veteran was, in fact, a persistent danger to himself or to others.

Finally, the Board does not find that a rating in excess of 70 percent for PTSD is warranted as of April 1, 2016, since the preponderance of the evidence does not more nearly approximate the criteria for a 100 percent rating, which requires total social and occupational impairment.  While the Veteran is in receipt of a TDIU        as of this date, which represents the RO's finding of total occupational impairment, the evidence does not support a finding that he is totally impaired in the social sense.  More specifically, although VA treatment records dated after April 1,    2016, indicate that the Veteran was isolating himself socially, he did have a casual girlfriend he saw approximately weekly and he was still living with his daughter.    In addition, the December 2017 vocational assessment noted that the Veteran       was able to leave his home on an as needed basis, to include planning trips to       the grocery store when there would be fewer people.  The Board also notes that there is no evidence the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or name.  Rather, although VA treatment records dated after April 1, 2016 indicate the Veteran had impaired mood and affect on mental status evaluation, he was alert and casually groomed with normal behavior, normal speech, normal motor activities, linear thought form, good insight, and good judgment.  He also denied suicidal and homicidal ideation, delusions, and any    type of hallucination.  

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for PTSD prior to April 1, 2016, and a 70 percent rating, but no higher, as of April 1, 2016.  


ORDER

A rating in excess of 50 percent for PTSD prior to April 1, 2016, is denied.  

A rating of 70 percent rating, and no higher, for PTSD is granted as of April 1, 2016.  


REMAND

The Board finds that a supplemental statement of the case concerning the claim for entitlement to a TDIU due to the service-connected PTSD prior to April 1, 2016, should be issued on remand.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to a TDIU due to the service-connected PTSD prior to April 1, 2016, with consideration of marginal employment.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the     Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


